731 N.W.2d 408 (2007)
Daniel John WESCHE and Beverly Wesche, Plaintiffs-Appellants,
v.
MECOSTA COUNTY ROAD COMMISSION, Defendant-Appellee.
Docket No. 129282. COA No. 251641.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the July 5, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address the issue whether MCL 691.1405's exception to governmental immunity permits the spouse of a person who sustains bodily injury as a result of the negligent operation of a motor vehicle owned by a governmental agency to recover damages for loss of consortium.
We further ORDER that this case be argued and submitted to the Court together with the case of Kik v. Sbraccia, ___ Mich. ___, 731 N.W.2d 406, at such future *409 session of the Court as both cases are ready for submission.
The Attorney General, Michigan Defense Trial Counsel, Inc., and Michigan Trial Lawyers Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.